Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 11, line 13, “the sidewall of the diffuser” has been changed to --the sidewall of the diffuser,--.
	Claim 14, lines 13-15, “the cylindrical sidewall an angle to a radially extending plane” has been changed to --the cylindrical sidewall at an angle to a radially extending plane--.

Allowable Subject Matter
Claims 1-3 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites “A gas generator for an inflatable airbag, the gas generator comprising: an inflator including a cylindrical housing and at least a first mounting stud extending from the cylindrical housing; and a diffuser for diffusing inflation gases generated by the inflator, the diffuser including: a cylindrical sidewall extending between first and second axial ends, the cylindrical sidewall surrounding a 
The prior art of record does not disclose a slot that includes an open end extending to the gap and extending to one of the first and second axial ends of the cylindrical sidewall.
Independent claim 8 recites “A gas generator for an inflatable airbag, the gas generator comprising: an inflator including a cylindrical housing and at least a first mounting stud extending from the cylindrical housing; and a diffuser for diffusing inflation gases generated by the inflator, the diffuser including: a cylindrical sidewall extending between first and second axial ends, the cylindrical sidewall surrounding a portion of the cylindrical housing; a plurality of holes radially extending through the cylindrical sidewall to diffuse inflation gases generated by the inflator; and a slot receiving the first mounting stud of the inflator, the slot including a closed end and an open end, wherein the closed end of the slot includes a circular opening receiving the first mounting stud of the inflator and a reduced width portion of the slot is disposed adjacent the circular opening for retaining the first mounting stud within the circular opening.”
The prior art of record does not disclose a closed end of the slot including a circular opening receiving the first mounting stud of the inflator and a reduced width 
Independent claim 11 recites “A gas generator for an inflatable airbag, the gas generator comprising: an inflator including a cylindrical housing and at least a first mounting stud extending from the cylindrical housing; and a diffuser for diffusing inflation gases generated by the inflator, the diffuser including: a cylindrical sidewall having first and second axial ends and first and second axially extending sides; a plurality of holes radially extending through the cylindrical sidewall to diffuse inflation gases generated by the inflator; a gap between the first and second axially extending sides; and a slot for receiving the first mounting stud of the inflator, the slot open to the gap at one of the first and second axial ends of the sidewall of the wherein the gap axially extends completely from the first axial end to the second axial end.”
The prior art of record does not disclose a slot for receiving the first mounting stud of the inflator, the slot open to the gap at one of the first and second axial ends of the sidewall of the diffuser.
Independent claim 14 recites “A gas generator for an inflatable airbag, the gas generator comprising: an inflator including a cylindrical housing and at least a first mounting stud extending from the cylindrical housing; and a diffuser for diffusing inflation gases generated by the inflator, the diffuser including: a cylindrical sidewall having first and second axial ends and first and second axially extending sides; a plurality of holes radially extending through the cylindrical sidewall to diffuse inflation gases generated by the inflator; a gap between the first and second axially extending sides; and a slot for receiving the mounting stud, the slot including an open end and a 
The prior art of record does not disclose that the slot circumferentially extends partially around the cylindrical sidewall at an angle to a radially extending plane, the angle to the radially extending plane being at least 10 degrees.
Independent claim 17 recites “A gas generator for an inflatable airbag, the gas generator comprising: an inflator including a cylindrical housing and at least a first mounting stud extending from the cylindrical housing; and a diffuser for diffusing inflation gases generated by the inflator, the diffuser including: a cylindrical sidewall having first and second axial ends and first and second axially extending sides; a plurality of holes radially extending through the cylindrical sidewall to diffuse inflation gases generated by the inflator; a gap between the first and second axially extending sides; and a slot for receiving the mounting stud, the slot including an open end and a closed end, wherein the open end of the slot extends to both the gap and one of the first and second axial ends of the cylindrical sidewall.”
The prior art of record does not disclose that the open end of the slot extends to both the gap and one of the first and second axial ends of the cylindrical sidewall.
Independent claim 18 recites “A gas generator for an inflatable airbag, the gas generator comprising: an inflator including a cylindrical housing and at least a first mounting stud extending from the cylindrical housing; and a diffuser for diffusing inflation gases generated by the inflator, the diffuser including: a cylindrical sidewall having first and second axial ends and first and second axially extending sides; a 
The prior art of record does not disclose that the circular opening is for receiving the mounting stud of the inflator, a reduced width portion of the slot disposed adjacent the circular opening for retaining the stud within the circular opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614